DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 07/17/2020, Applicant, on 01/14/2021.
Status of Claims
Claims 1, 6, and 12 are currently amended. 
Claims 2-5, 7-11 and 13-17 are originals. 
Claims 1-17 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 6 “The Berkheimer Memo additionally recites: "In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s) .... 2. A citation to one or more of the court decisions discussed in MPEP. 
2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s) .... 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s) .... 4. A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s)." Berkheimer Memo at 3-4.
The Examiner provided none of these. Thus, the Examiner has not met the burden set out in the Berkheimer Memo”
The examiner respectfully disagrees.
Under Step 2B, the examiner identified the additional elements in the claims as follow: “A computer system for facilitating generation and use of multi-value-type instrument for an exchange, the system comprising a foreign currency trust account, wherein the foreign currency trust account is a foreign currency account maintained in a name of an account holder, and wherein the foreign currency trust account is configured to”, “generate an electronic transferable instrument tradeable on the exchange”, “provide the instrument through the exchange via an are not sufficient, either alone or in combination, to qualify as significantly more because they merely describe computer components with instructions to implement and apply the abstract idea on a computer MPEP 2106 (05) (f). Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.  
The additional elements include “receive a creation order, wherein the creation order specifies an amount of the instrument requested; transmit a first acknowledgement confirming receipt of the creation order; receive a redemption order, wherein the redemption order specifies an amount of the instrument requested; and transmit a second acknowledgement confirming receipt of the redemption order”, when considered in view of the claim as a whole, the steps of “receiving” and “transmitting” do not amount to significantly more than the abstract idea because “receiving” and “transmitting” are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). As a result, the claims do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
The steps of receiving and transmitting are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll).


Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 7 “As amended, the independent claims now recite, inter alia, a foreign currency trust account, wherein the foreign currency trust account is a foreign currency account maintained in a name of an account holder. Additionally, the claims recite (i) receiving a creation order, wherein the creation order specifies an amount of the instrument requested; (ii) transmitting a first acknowledgement confirming receipt of the creation order; (iii) receiving a redemption order, wherein the creation order specifies an amount of the instrument requested; (iv) and transmitting a second acknowledgement confirming receipt of the redemption order. 
Neither Ranzini nor Howorka show or suggest these features. Accordingly, the independent claims, and their respective dependent claims are not obvious and thus allowable”
The examiner respectfully disagrees.
The amended limitations to the claims are rejected as follow in the present office action, the system comprising a foreign currency trust account, wherein the foreign currency trust account is a foreign currency account maintained in a name of an account holder, [Ranzini, para. 0042, Ranzini teaches “In certain embodiments, an individual or entity planning to perform foreign exchange on an existing stock exchange empowered by the present invention to offer this functionality would first establish with a broker an account denominated in the native currency  receive a creation order, wherein the creation order specifies an amount of the instrument requested; [Ranzini, Figure 2 step 203, Ranzini teaches “If desirous of performing currency exchange, individual or entity places request with broker” Wherein an order is placed and an amount must be included (see figure 3 for amount)] transmit a first acknowledgement confirming receipt of the creation order; [Ranzini, Figure 3 step 301, 303, and 305, Ranzini teaches “broker passes request to market maker” Wherein a first acknowledgement confirming receipt of the creation order is transmitted] receive a redemption order, wherein the redemption order specifies an amount of the instrument requested; [Ranzini, Figure 2 step 203, Ranzini teaches “If desirous of performing currency exchange, individual or entity places request with broker” Wherein an order for a redemption is placed and an amount must be included (see figure 3 for amount). A request for exchange goes both ways, for ordering as well as for redemption] and transmit a second acknowledgement confirming receipt of the redemption order [Ranzini, Figure 3 step 301, 303, and 305, Ranzini teaches “broker passes request to market maker” Wherein a first acknowledgement confirming receipt of the creation order is transmitted]
The Examiner does not believe the present amendments to the independent claims overcome the prior arts references. Accordingly, the Examiner maintains the rejections of the pending claims under 35 USC § 103 in the present office action.
Claim Objections
Claims 1, 6, and 12 are objected to because of the following informality:  the claims recites “receive a redemption order, wherein the creation order specifies an amount of the instrument requested;” it should read “receive a redemption order, wherein the redemption order specifies an amount of the instrument requested;”

Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 12 recites the limitation “and wherein the foreign currency trust account is configured to: determine two or more first currencies with which an exchange does not operate; determine a second currency with which the exchange operates, the second currency being different from each of the two or more first currencies; generate an electronic transferable instrument tradeable on the exchange such that” which renders the claim indefinite because one of ordinary skills in the arts would not understand how an account can perform the steps of determining, and generating. 
Claims 2-5 and 13-17 depend from claim 1 and 12 respectively and do not cure the noted deficiency.  Therefore, they are also rejected under 112(b).

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-17 even if directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of providing a tradable instrument for foreign currency to be traded in an electronic network. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, are elements used to apply the abstract idea and they are not significantly more than the abstract idea.
Step 2A Prong One. claims 1, 6, and similarly claim 12, recite determine two or more first currencies with which an exchange does not operate; determine a second currency with which the exchange operates, the second currency being different from each of the two or more first currencies; generate an instrument such that (i) an asset value of the instrument is denominated in the two or more first currencies with which the exchange does not operate, (ii) a trading value of the instrument is denominated in the second currency with which the exchange operates, and (iii) the trading value fluctuates in response to changes in values of the two or more first currencies. These limitations fall within the Certain Method of Organizing Human Activities grouping, and specifically, advertising, marketing or sales activities or behaviors, and business relations. Generating and providing an exchange instrument of exchange between two currencies 
Step 2A Prong Two. The claims only recite “A computer system for facilitating generation and use of multi-value-type instrument for an exchange, the system comprising a foreign currency trust account, wherein the foreign currency trust account is a foreign currency account maintained in a name of an account holder, and wherein the foreign currency trust account is configured to”, “generate an electronic transferable instrument tradeable on the exchange”, “provide the instrument through the exchange via an electronic data network” such as in claim 1, a “one or more processor”, “an electronic data network” as in claim 6, and “A trading computer system comprising a foreign currency trust account, wherein the foreign currency trust account is a foreign currency account maintained in a name of an account holder, and wherein the foreign currency trust account is configured to:”, “via an electronic data network” as in claim 12. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. There is no indication that the combination of elements improve the functioning of a computer or improve any other technology.
The additional elements include “receive a creation order, wherein the creation order specifies an amount of the instrument requested; transmit a first acknowledgement confirming receipt of the creation order; receive a redemption order, wherein the redemption order specifies an amount of the instrument requested; and transmit a second acknowledgement confirming receipt of the redemption order”, when considered in view of the claim as a whole, the steps of

In addition, performing the Step 2B analysis while continuing to refer to claims 1, 6, and 12, the additional elements including “A computer system for facilitating generation and use of multi-value-type instrument for an exchange, the system comprising a foreign currency trust account, wherein the foreign currency trust account is a foreign currency account maintained in a name of an account holder, and wherein the foreign currency trust account is configured to”, “generate an electronic transferable instrument tradeable on the exchange”, “provide the instrument through the exchange via an electronic data network” such as in claim 1, a “one or more processor”, “an electronic data network” as in claim 6, and “A trading computer system comprising a foreign currency trust account, wherein the foreign currency trust account is a foreign currency account maintained in a name of an account holder, and wherein the foreign currency trust account is configured to:”, “via an electronic data network” as in claim 12 are not sufficient, either alone or in combination, to qualify as significantly more because they merely describe computer components with instructions to implement and apply the abstract idea on a computer MPEP 2106 (05) (f). Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.  
The additional elements include “receive a creation order, wherein the creation order specifies an amount of the instrument requested; transmit a first acknowledgement confirming receipt of the creation order; receive a redemption order, wherein the redemption order specifies 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. The claims are directed to an abstract idea with no significantly more elements.
Claims 2-5, 7-11 and 13-17 when analyzed as a whole, are not sufficient to transform the abstract idea into a patent eligible invention because these claims merely provide additional instructions to narrow the implementation of the abstract idea.
Claims 1-17 are therefore not drawn to eligible subject matter as they are directed to abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-17 are rejected under 35 U.S.C. 103 as being un-patentable over Ranzini (US 20030040994 A1) in view of Howorka et al. (US 20020133455 A1).
Regarding claim 1, Ranzini teaches A computer system for facilitating generation and use of multi-value-type instrument for an exchange, [Ranzini, para. 0010, Ranzini teaches “a method for empowering a stock exchange to handle currency exchange comprising establishing on a stock exchange a predetermined number of exchange shares”. Further, in para. 0074, Ranzini teaches “In accordance with the present invention, computer 4000 may be programmed using a language such as Java, Objective C, C, C#, or C++ according to methods known in the art to perform those operations described above”] the system comprising a foreign currency trust account, wherein the foreign currency trust account is a foreign currency account maintained in a name of an account holder, [Ranzini, para. 0042, Ranzini teaches “In certain embodiments, an individual or entity planning to perform foreign exchange on an existing stock exchange empowered by the present invention to offer this functionality would first establish with a broker an account denominated in the native currency of the stock exchange (Figure 1 step 201)” a and wherein the foreign currency trust account is configured to: determine two or more first currencies with which an exchange does not operate; determine a second currency with which the exchange operates, the second currency being different from each of the two or more first currencies; generate an electronic transferable instrument tradeable on the exchange such that [Ranzini, para. 0010, Ranzini teaches “a method for empowering a stock exchange to handle currency exchange comprising establishing on a stock exchange a predetermined number of exchange shares, each exchange share representing a first currency valued in terms of a second currency” where “establishing on a stock exchange a predetermined number of exchange shares” is equivalent to generate an electronic transferable instrument tradeable on the exchange, “a predetermined number of exchange shares, each exchange share representing a first currency” multiple shears, each shear represents a first currency (equivalent to two or more first currencies with which an exchange does not operate). Further, “a first currency valued in terms of a second currency” is equivalent to second currency being different from each of the two or more first currencies. Finally, figure 3 step 305 teaches request to purchase a number of shears which is equivalent electronic transferable instrument tradeable on the exchange] (i) an asset value of the instrument is denominated in the two or more first currencies with which the exchange does not operate, (ii) a trading value of the instrument is denominated in the second currency with which the exchange operates, [Ranzini, claim 3, Ranzini teaches “A method for allowing individuals to exchange currency, comprising: listing on a stock exchange a predetermined number of exchange shares, each said exchange share representing a first currency valued in terms of a second currency” an asset value of a shear in foreign currency where the shear can be traded in a second currency (trading value). In addition, para. 0012 teaches “the responsibilities of the market makers include but are not limited to and (iii) the trading value fluctuates in response to changes in values of the two or more first currencies; [Ranzini, claim 2, Ranzini teaches “establishing a predetermined number of exchange shares, each said exchange share representing a first currency valued in terms of a second currency” where a shear with “a first currency valued in terms of a second currency” is equivalent to “trading value fluctuates in response to changes in values of the two or more first currencies”]
Ranzini does not teach, however, Howorka teaches and provide the instrument through the exchange via an electronic data network [Howorka, para. 0014, Howorka teaches “an anonymous trading system for trading financial or other instruments which include a communications network for transmitting electronic messages. A plurality of trader terminals are connected to the network, each can generate electronic price quotation messages which includes bid and/or offer prices and can communicate to the trader information from other trader terminals” an instrument exchangeable via an electronic data network]
Ranzini teaches system and method for stock exchange listed foreign exchange and Howorka teaches an anonymous trading system comprises a network of broker nodes each of which perform price matching, deal execution and market distribution. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Ranzini to incorporate the teaching of Howorka by providing the instrument exchange via an electronic network.  The motivation to combine Ranzini with Howorka has the advantage of using a matching engine connected to the network for matching bid and offer orders input into the system from the trader terminals and for assisting in executing deals where orders are 
Further, Ranzini teaches receive a creation order, wherein the creation order specifies an amount of the instrument requested; [Ranzini, Figure 2 step 203, Ranzini teaches “If desirous of performing currency exchange, individual or entity places request with broker” Wherein an order is placed and an amount must be included (see figure 3 for amount)] transmit a first acknowledgement confirming receipt of the creation order; [Ranzini, Figure 3 step 301, 303, and 305, Ranzini teaches “broker passes request to market maker” Wherein a first acknowledgement confirming receipt of the creation order is transmitted] receive a redemption order, wherein the redemption order specifies an amount of the instrument requested; [Ranzini, Figure 2 step 203, Ranzini teaches “If desirous of performing currency exchange, individual or entity places request with broker” Wherein an order for a redemption is placed and an amount must be included (see figure 3 for amount). A request for exchange goes both ways, for ordering as well as for redemption] and transmit a second acknowledgement confirming receipt of the redemption order [Ranzini, Figure 3 step 301, 303, and 305, Ranzini teaches “broker passes request to market maker” Wherein a first acknowledgement confirming receipt of the creation order is transmitted]
Regarding claim 2, Ranzini in view of Howorka teaches all of the limitations of claim 1 (as above). Further, Ranzini teaches wherein generating the instrument comprises generating the instrument based on weights associated with the two or more first currencies [Ranzini, para. 0010, Ranzini teaches “empowering a stock exchange to handle currency exchange comprising establishing on a stock exchange a predetermined number of exchange shares, each exchange share representing a first currency valued in terms of a second currency” providing and instrument in a second currency valued based on a first currency].  
Regarding claim 3, Ranzini in view of Howorka teaches all of the limitations of claim 1 wherein the instrument corresponds to a set of assets denominated in the two or more first currencies [Ranzini, para. 0037, Ranzini teaches “As one example of earning spread money, imagine an exchange share USEU representing 100 Euros priced in U.S. Dollars. Suppose the best bid price for USEU is $88.50, the best offer price is $88.55, and the market makers have agreed to buy at the best bid price. An individual or entity wishing to sell an USEU would receive $88.50 from a market maker” an instrument corresponds to an amount of foreign currency (100 Euros)].  
Regarding claim 4, Ranzini in view of Howorka teaches all of the limitations of claim 3 (as above). Further, Ranzini teaches wherein the set of assets has a yield value representative of the respective values of the two or more currencies and the second currency [Ranzini, claim 2, Ranzini teaches “establishing a predetermined number of exchange shares, each said exchange share representing a first currency valued in terms of a second currency” where a first currency valued in terms of a second currency indicates an increase in the first currency yields an increase in value in the second currency].  
Regarding claim 5, Ranzini in view of Howorka teaches all of the limitations of claim 1 (as above). Further, Ranzini teaches wherein the two or more first currencies comprises two or more non- U.S. currencies, and the second currency is U.S. dollars [Ranzini, para. 0028, Ranzini teaches “Imagine an exchange, whose native currency was the U.S. Dollar, that was willing to list exchange shares in terms of a currency other than its native currency. If it were desired to list on this exchange the currencies of Japan, Canada, and Europe, the following exchange shares might be established: USJP USCA USEU JPCA JPEU CAEU” first currency in 2 or more foreign no-US and a second currency in US Dollars].   
Regarding claim 6, Ranzini teaches A method comprising for facilitating generation and use of multi-value- type instrument [Ranzini, para. 0010, Ranzini teaches “a method for empowering a stock exchange to handle currency exchange comprising establishing on a stock exchange a predetermined number of exchange shares”. Further, in para. 0074, Ranzini teaches “In accordance with the present invention, computer 4000 may be programmed using a language such as Java, Objective C, C, C#, or C++ according to methods known in the art to perform those operations described above”] using a foreign currency trust account, wherein the foreign currency trust account is a foreign currency account maintained in a name of an account holder comprising: [Ranzini, para. 0042, Ranzini teaches “In certain embodiments, an individual or entity planning to perform foreign exchange on an existing stock exchange empowered by the present invention to offer this functionality would first establish with a broker an account denominated in the native currency of the stock exchange (Figure 1 step 201)” a foreign currency exchange account] determining at least one first currency with which an exchange does not operate; determining a second currency with which the exchange operates, the second currency being different from the at least one first currency; [Ranzini, para. 0010, Ranzini teaches “a method for empowering a stock exchange to handle currency exchange comprising establishing on a stock exchange a predetermined number of exchange shares, each exchange share representing a first currency valued in terms of a second currency” where “establishing on a stock exchange a predetermined number of exchange shares” is equivalent to generate an instrument tradeable on the exchange, “a predetermined number of exchange shares, each exchange share representing a first currency” multiple shears, each shear represents a first currency (equivalent to two or more first currencies with which an exchange does not operate). Further, “a first currency valued in terms of a second currency” is equivalent to second currency being different from each of the two or more first currencies] 
providing, by one or more processors, via an electronic data network, an electronicly transferable instrument tradeable on the exchange, [Howorka, para. 0014, Howorka teaches “an anonymous trading system for trading financial or other instruments which include a communications network for transmitting electronic messages. A plurality of trader terminals are connected to the network, each can generate electronic price quotation messages which includes bid and/or offer prices and can communicate to the trader information from other trader terminals” an instrument exchangeable via an electronic data network. Further, para. 0042 teaches “Trader terminals (not shown) may be workstations or other computer terminals configured to generate and submit electronic order messages including bid and/or offer prices, quotes and orders (usually through use of a specialised key pad) and to communicate market view data, including price and amount available, for financial instruments to be traded” processor]
Ranzini teaches system and method for stock exchange listed foreign exchange and Howorka teaches an anonymous trading system comprises a network of broker nodes each of which perform price matching, deal execution and market distribution. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Ranzini to incorporate the teaching of Howorka by providing the instrument exchange via an electronic network using a processor.  The motivation to combine Ranzini with Howorka has the advantage of using a matching engine connected to the network for matching bid and offer orders input into the system from the trader terminals and for assisting in executing deals where orders are matched [Howorka, claim 1]
Further, Ranzini teaches the instrument having (i) an asset value of the instrument is denominated in the at least one first currency with which the exchange does not operate and (ii) a trading value of the instrument is denominated in the second currency with which the exchange operates  [Ranzini, claim 3, Ranzini teaches “A method for allowing individuals to exchange currency, comprising: listing on a stock exchange a predetermined number of exchange shares, each said exchange share representing a first currency valued in terms of a second currency” an asset value of a shear in foreign currency where the shear can be traded in a second currency (trading value). In addition, para. 0012 teaches “the responsibilities of the market makers include but are not limited to posting bids and offers for the exchange shares and offering to purchase or sell them for posted amounts” tradable value for shears]
Further, Ranzini teaches receiving a creation order, wherein the creation order specifies an amount of the instrument requested; [Ranzini, Figure 2 step 203, Ranzini teaches “If desirous of performing currency exchange, individual or entity places request with broker” Wherein an order is placed and an amount must be included (see figure 3 for amount)] transmitting a first acknowledgement confirming receipt of the creation order; [Ranzini, Figure 3 step 301, 303, and 305, Ranzini teaches “broker passes request to market maker” Wherein a first acknowledgement confirming receipt of the creation order is transmitted] receiving a redemption order, wherein the redemption order specifies an amount of the instrument requested; [Ranzini, Figure 2 step 203, Ranzini teaches “If desirous of performing currency exchange, individual or entity places request with broker” Wherein an order for a redemption is placed and an amount must be included (see figure 3 for amount). A request for exchange goes both ways, for ordering as well as for redemption] and transmitting a second acknowledgement confirming receipt of the redemption order [Ranzini, Figure 3 step 301, 303, and 305, Ranzini teaches “broker passes request to market maker” Wherein a first acknowledgement confirming receipt of the creation order is 
Regarding claim 7, Ranzini in view of Howorka teaches all of the limitations of claim 6 (as above). Further, Ranzini teaches wherein the trading value of the instrument fluctuates in response to changes in values of the at least one first currency [Ranzini, claim 2, Ranzini teaches “establishing a predetermined number of exchange shares, each said exchange share representing a first currency valued in terms of a second currency” where a first currency valued in terms of a second currency indicates an increase in the first currency yields an increase in value in the second currency].  
Regarding claim 8, Ranzini in view of Howorka teaches all of the limitations of claim 6 (as above). Further, Ranzini teaches wherein the instrument is based on one or more weights associated with the at least one first currency [Ranzini, para. 0010, Ranzini teaches “empowering a stock exchange to handle currency exchange comprising establishing on a stock exchange a predetermined number of exchange shares, each exchange share representing a first currency valued in terms of a second currency” providing and instrument in a second currency valued based on a first currency].  
Regarding claim 9, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. Claim 3 is a system claim while claim 9 is directed to a method which is anticipated by Ranzini claim 1.
Regarding claim 10, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. Claim 4 is a system claim while claim 10 is directed to a method which is anticipated by Ranzini claim 1.
Regarding claim 11, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. Claim 5 is a system claim while claim 11 is directed to a

Regarding claim 12, Ranzini teaches A trading computer system [Ranzini, para. 0010, Ranzini teaches “a method for empowering a stock exchange to handle currency exchange comprising establishing on a stock exchange a predetermined number of exchange shares”. Further, in para. 0074, Ranzini teaches “In accordance with the present invention, computer 4000 may be programmed using a language such as Java, Objective C, C, C#, or C++ according to methods known in the art to perform those operations described above”] comprising a foreign currency trust account, wherein the foreign currency trust account is a foreign currency account maintained in a name of an account holder, [Ranzini, para. 0042, Ranzini teaches “In certain embodiments, an individual or entity planning to perform foreign exchange on an existing stock exchange empowered by the present invention to offer this functionality would first establish with a broker an account denominated in the native currency of the stock exchange (Figure 1 step 201)” a foreign currency exchange account] and wherein the foreign currency trust account is configured to: determine at least one first currency with which an exchange does not operate, determine a second currency with which the exchange operates, the second currency being different from the at least one first currency; [Ranzini, para. 0010, Ranzini teaches “a method for empowering a stock exchange to handle currency exchange comprising establishing on a stock exchange a predetermined number of exchange shares, each exchange share representing a first currency valued in terms of a second currency” where “establishing on a stock exchange a predetermined number of exchange shares” is equivalent to generate an electronic transferable instrument tradeable on the exchange, “a predetermined number of exchange shares, each exchange share representing a first currency” multiple shears, each shear represents a first currency (equivalent to two or more first currencies with which an exchange does not operate). 
Ranzini does not teach, however, Howorka teaches and provide, via an electronic data network, an electronically transferable instrument tradeable on the exchange, [Howorka, para. 0014, Howorka teaches “an anonymous trading system for trading financial or other instruments which include a communications network for transmitting electronic messages. A plurality of trader terminals are connected to the network, each can generate electronic price quotation messages which includes bid and/or offer prices and can communicate to the trader information from other trader terminals” an instrument exchangeable via an electronic data network]
Ranzini teaches system and method for stock exchange listed foreign exchange and Howorka teaches an anonymous trading system comprises a network of broker nodes each of which perform price matching, deal execution and market distribution. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Ranzini to incorporate the teaching of Howorka by providing the instrument exchange via an electronic network.  The motivation to combine Ranzini with Howorka has the advantage of using a matching engine connected to the network for matching bid and offer orders input into the system from the trader terminals and for assisting in executing deals where orders are matched [Howorka, claim 1] 
Further, Ranzini teaches the instrument having (i) an asset value of the instrument is denominated in the at least one first currency with which the exchange does not operate and (ii) a trading value of the instrument is denominated in the second currency with which the exchange operates: [Ranzini, claim 3, Ranzini teaches “A method for allowing individuals to exchange currency, comprising: listing on a stock exchange a predetermined number of exchange shares, each said exchange share representing a first currency valued in terms of a second currency” an asset value of a shear in foreign currency where the shear can be traded in a second currency (trading value). In addition, para. 0012 teaches “the responsibilities of the market makers include but are not limited to posting bids and offers for the exchange shares and offering to purchase or sell them for posted amounts” tradable value for shears]
Further, Ranzini teaches receive a creation order, wherein the creation order specifies an amount of the instrument requested; [Ranzini, Figure 2 step 203, Ranzini teaches “If desirous of performing currency exchange, individual or entity places request with broker” Wherein an order is placed and an amount must be included (see figure 3 for amount)] transmit a first acknowledgement confirming receipt of the creation order; [Ranzini, Figure 3 step 301, 303, and 305, Ranzini teaches “broker passes request to market maker” Wherein a first acknowledgement confirming receipt of the creation order is transmitted] receive a redemption order, wherein the redemption order specifies an amount of the instrument requested; [Ranzini, Figure 2 step 203, Ranzini teaches “If desirous of performing currency exchange, individual or entity places request with broker” Wherein an order for a redemption is placed and an amount must be included (see figure 3 for amount). A request for exchange goes both ways, for ordering as well as for redemption] and transmit a second acknowledgement confirming receipt of the redemption order [Ranzini, Figure 3 step 301, 303, and 305, Ranzini teaches “broker passes request to market maker” Wherein a first acknowledgement confirming receipt of the creation order is transmitted]   
Regarding claim 13, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise. Claim 7 is a method claim while claim 13 is directed to a system which is anticipated by Ranzini para. 0074.
Regarding claim 14, the claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise. Claim 8 is a method claim while claim 14 is directed to a system which is anticipated by Ranzini para. 0074.
Regarding claim 15, the claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise. Claim 9 is a method claim while claim 15 is directed to a system which is anticipated by Ranzini para. 0074.
Regarding claim 16, the claim recites analogous limitations to claim 10 above, and is therefore rejected on the same premise. Claim 10 is a method claim while claim 16 is directed to a system which is anticipated by Ranzini para. 0074.
Regarding claim 17, the claim recites analogous limitations to claim 11 above, and is therefore rejected on the same premise. Claim 11 is a method claim while claim 17 is directed to a system which is anticipated by Ranzini para. 0074.

Conclusion
Applicant's amendments and arguments dated 01/14/2021 necessitated the reformulation of the 35 USC § 101 rejection presented in this Office action and the rejection of the pending claims under 35 USC § 103.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623